Citation Nr: 0020204	
Decision Date: 08/01/00    Archive Date: 08/09/00

DOCKET NO.  95-29 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a jaw disorder.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel

INTRODUCTION

The veteran has been determined to have honorable active 
service from February 1968 to October 18, 1979, with 
additional service from October 19, 1979, to April 13, 1984, 
from which period he received a dishonorable discharge.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that denied entitlement to service 
connection for a jaw disorder and denied a petition to reopen 
a claim for service connection for a low back disorder.  

In February 1997, the Board found that new and material 
evidence had been submitted to reopen the claim for service 
connection for a low back disorder.  The issues of 
entitlement to service connection for a low back disorder and 
for a jaw disorder were remanded for further development.  
Unfortunately, as discussed below, it is again necessary to 
remand these claims.


REMAND

The prior remand instructed the RO to schedule the appellant 
for a VA dental examination and an examination by a 
specialist in orthopedics.  The appellant was scheduled for 
appropriate examinations in February 1999.  However, he 
canceled these appointments because he had been ill and his 
brother was dying.  The RO rescheduled the examinations 
several times, but the appellant failed to report.  

It is incumbent upon the appellant to submit to a VA 
examination if he is applying for VA compensation or pension 
benefits.  See Dusek v. Derwinski, 2 Vet. App. 519 (1992).  
Where entitlement to a benefit cannot be established without 
a current VA examination and a claimant, without good cause, 
fails to report for such examination, an original claim for 
compensation shall be rated based on the evidence of record.  
38 C.F.R. § 3.655(b) (1999).  Examples of "good cause" 
include, but are not limited to, the illness or 
hospitalization of the claimant or death of an immediate 
family member.  38 C.F.R. § 3.655(a) (1999).

Review of the claims folder reveals no documentation that the 
appellant was informed of his scheduled examinations.  
Additional notification procedures must be undertaken.  He 
should be given another opportunity to report for 
examinations. 

The RO should also assure that the VA Medical Center (VAMC) 
which schedules the examinations provide written 
documentation in some form to substantiate that the appellant 
was notified of the examinations, the date of the 
notification, and the address to which notification was sent.  
Such written documentation is to be placed in the claims 
folder.  

Accordingly, the case is REMANDED for the following 
development:  

1.  Schedule the appellant for a 
comprehensive VA dental examination and 
an examination by a specialist in 
orthopedics.  The examiners should be 
provided a copy of this remand together 
with the appellant's entire claims 
folder, and are asked to review the 
appellant's medical history prior to 
conducting the examinations and to 
indicate in the examination reports 
whether or not the claims folder was 
reviewed.  All necessary tests should be 
conducted and the examiners should review 
the results of any testing prior to 
completion of the reports. 

In requesting that the examinations be 
scheduled, the RO should assure that the 
VAMC has the appellant's current address 
of record.  The VAMC making arrangement 
for the examinations must provide the RO 
sufficient written documentation to 
confirm that notice was sent, the date 
notice was sent, and the address to which 
notice was sent.  Such documentation is 
to be placed in the claims folder.

Even if the appellant fails to report for 
the examinations, the claims file should 
be provided to the appropriate examiners 
for review so that they can provide the 
requested opinions based upon the 
evidence of record.

The examiners are asked to render 
diagnoses of all current low back and jaw 
disorders.  All necessary tests in order 
to determine the correct diagnoses are to 
be done.  If no such disorders are found, 
the examiners should so state.

The orthopedic specialist is asked to 
determine the date of onset and describe 
the etiology of all current low back 
disorder(s) the appellant has and to 
express an opinion as to whether it is at 
least as likely as not that any such 
disorder(s) is related to any injury or 
disease during the appellant's active 
service from February 1968 to October 
1979, i.e., as the result of a fall from a 
tower in 1970, a fall in a truck in 1974, 
or any documented in-service findings or 
complaints.

The orthopedic doctor should also express 
an opinion based on the medical records on 
file as to the nature of any 
spondylolisthesis noted on examination.  
The examiner should specifically state 
whether any spondylolisthesis is a 
congenital defect, and if so, whether it 
was subject to any superimposed disease or 
injury during active service. 

The dental examiner is asked to determine 
the date of onset and describe the 
etiology of all current jaw disorder(s) 
the appellant has and to express an 
opinion as to whether it is at least as 
likely as not that any such disorder(s) is 
related to any injury or disease during 
the appellant's active service from 
February 1968 to October 1979, i.e., as 
the result of facial trauma or any 
documented in-service findings or 
complaints.

The examiners must provide comprehensive 
reports including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the examiners' conclusions.  If 
further testing or examination by other 
specialists is determined to be warranted 
in order to evaluate the conditions at 
issue, such testing or examination is to 
be accomplished prior to completion of the 
examination reports.

2.  Review the claims folder and ensure 
that the foregoing development actions 
have been conducted and completed in 
full.  If any development is incomplete, 
appropriate corrective action is to be 
implemented.  Specific attention is 
directed to the examination reports.  If 
the requested examinations do not 
include fully detailed descriptions of 
pathology and all test reports, special 
studies or adequate responses to the 
specific opinions requested, the reports 
must be returned for corrective action.  
38 C.F.R. § 4.2 (1999); see also Stegall 
v. West, 11 Vet. App. 268 (1998).

3.  Readjudicate the appellant's claims, 
with consideration of any additional 
evidence developed upon remand.  If the 
decision remains adverse to the 
appellant, provide him and his 
representative a supplemental statement 
of the case and allow an appropriate 
period of time for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The appellant need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999). 


